Citation Nr: 1700352	
Decision Date: 01/06/17    Archive Date: 01/13/17

DOCKET NO.  10-43 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Fi1ipino Veterans Equity Compensation Fund. 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his brother


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The appellant contends that he had active service during World War II.

This matter was previously before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision of the above Department of Veterans Affairs (VA) Regional Office (RO) which denied entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.  The case was remanded by the Board in October 2013 and is now ready for appellate review. 

The appellant and his brother, J.U., testified at a hearing before the undersigned in
July 2013.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The service department has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The requirements for eligibility for a one-time payment from the Filipino Veterans Equity Compensation Fund have not been met.  38 U.S.C.A. §§ 101, 501(a) (West 2014); 38 C.F.R. § 3.203 (2016); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Duty to Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (b) (2016); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The United States Court of Appeals for Veterans Claims (Court) has held that the notice provisions impose a duty on VA to inform a claimant of the information and evidence necessary to establish veteran status.  Palor v. Nicholson, 21 Vet. App. 325, 330-31 (2007) ("Since veteran status is frequently a dispositive issue in claims filed by Philippine claimants, some tailoring of VCAA notice concerning proof of veteran status is necessary in most, if not all, cases.").

Notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini, at 115.  However, the notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id. at 121. Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The RO provided the appellant with notification of the evidence needed to substantiate his claim in a September 2010 statement of the case (SOC) after the initial adjudication of the claim.  The issue was readjudicated by the RO in September 2014, May 2016, and August 2016 supplemental SOCs (SSOCs), thereby curing any timing error.  Mayfield, supra; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Accordingly, the appellant has received all required notice in this case for the issue on appeal such that there is no prejudicial error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  There has been no allegation of any error in the notice provided to the appellant.  See Shinseki v. Sanders, 556 U.S. 396 (2009).

Moreover, in light of the binding certifications by the service department regarding the claimant's claimed service, as discussed below, any § 5103 notification errors are non-prejudicial because the appellant is not entitled to the benefit sought as a matter of law.  See, e.g., Valiao v. Principi, 17 Vet. App. 229, 232 (2003) and Palor, 21 Vet. App. at 332-33 (concluding that "because the appellant was currently ineligible for VA benefits as a matter of law based on [the service department's] refusal to certify the appellant's service, he was not prejudiced by the section 5103(a) notice error.").  Thus, VA's duty to notify has been satisfied.

The duty to assist the appellant has also been satisfied in this case.  See Tagupa v. McDonald, 27 Vet. App. 95, 101-02 (2014) (holding that the duty to assist includes assisting a claimant in obtaining evidence necessary to establish veteran status).  On review, all necessary evidence relative to this claim has been obtained and is in the claims file.  The appellant has not identified any available, outstanding records that are relevant to the claim decided herein. 

The record includes written statements provided by and on behalf of the appellant. The RO also requested service verification from the National Personnel Records Center (NPRC) on multiple occasions in accordance with policies and procedures in place at the time of each request.  See also Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008) (holding that duty to assist requires new evidence submitted by claimant in support of request for verification of service must be submitted to the service department for review) and Tagupa, 27 Vet. App. at 96 (holding that absent evidence of a statutorily delegated duty, plain meaning of 38 C.F.R. § 3.203(c) requires service verification from the relevant service department).

In this case, the National Personnel Center reported to the RO in May 2016 that it had searched official information contained in Army Organizational records, an index of Guerilla service, and had searched for an Affidavit for Philippine Army Personnel (PA AGO Form 23).  

In addition, the RO has completed the development directed in the October 2013 remand.  In this regard and as instructed in the October 2013 remand, the RO issued the appellant and his representative a letter in November 2013 requesting information referenced at the Board hearing regarding the interagency work group on certifying Philippine Army service and statements from such individuals such as the appellant's brother and aunt referenced at the July 2013 hearing, and statements from such individuals-attesting to the proposition that the appellant meets the criteria for the benefits at issue-have been obtained.  Moreover and as requested in the remand, the NPRC was contacted in July 2014 to attempt to verity the appellant's service with consideration of the directives of the White House Interagency Working Group (IWG).  An additional request for verification of the appellant's service from the NPRC was made in August 2015.  On review of the remand directives and responsive actions, the Board finds that there was substantial compliance with October 2013 remand directives. 

For these reasons, the Board concludes that VA has fulfilled the duties to notify and assist the appellant in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. Law and Analysis

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the Filipino Veterans Equity Compensation Fund. American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens. 

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II. Section 1002 (c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require. 

Section 1002(c)(2) provides that, if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.

Section 1002(d) provides that an eligible person is any person who served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department certification is required, the service department's decision on such matters is conclusive and binding on the VA.  See 38 C.F.R. § 3.203(c) and Duro v. Derwinski, 2 Vet. App. 530, 532   (1992).  In summary, under 38 C.F.R. § 3.203, a claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies his or her service.  Soria, 118 F.3d at 749; Tagupa, 27 Vet. App. at 100 (citing Duro).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the appellant is not entitled to a one-time payment from the Filipino Veterans Equity Compensation Fund.

In pursuant of his claim for a one-time payment from the Filipino Veterans Equity Compensation Fund based on his claimed qualifying service as a recognized guerilla, the appellant has asserted that he served as a recognized guerilla with the Second Battalion of the First Regiment in the Bataan Military District.  The documents submitted by the appellant in conjunction with his claim did not include a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a).  Therefore, the RO requested service verification from the NPRC, which certified in January 2010 that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.

In the second request for service verification from the NPRC issued in February 2014 referenced above, the NPRC was furnished with a statement from the local office of the Veteran's representative; an article on the IWG; sworn statements from L.R. dated June 15, 2012, and J.U. dated June 12, 2012; Certification from Department of National Defense Philippine Veterans Board dated July 25, 1949; Philippine Veterans Affairs Office Pension Claim dated March 17, 2008; and a letter dated July 10, 2013.  Also furnished to the NPRC was the appellant's name; the date and place of birth; the name of his father and mother; and his unit served, the Second Battalion of the First Regiment in the Bataan Military District.  Based upon review of this evidence, the NPRC certified in August 2014 that no change was warranted in the prior negative determination with respect to the nature of the appellant's service.  

In August 2015, the AOJ again requested verification of service from the NPRC based on the Court's holding in Tagupa.  This request included the same information contained in the February 2014 request, and such additional information as a transcript from the July 2013 hearing before the undersigned; additional letters submitted in conjunction with the appeal; copies of identification cards of the appellant; a Philippine Veteran's Affairs Office (PVAO) certification dated April 14, 2008; and a marriage certificate.  The May 2016 response from the NPRC was again negative, with the NPRC noting that a claims folder for the appellant was not located; the appellant's name was not located in the index files designating Guerilla service; and that no record had been found indicating that the appellant served as a member of the Philippine Commonwealth Army in the service of the United States Armed Forces during World War II.   

In summary, the service department has certified-on multiple occasions-that the appellant did not have the requisite qualifying service for the benefits in question.  This verification is conclusive and binding on VA such that it has no authority to change or amend the finding.  As such, the basic eligibility criteria for establishing entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund have not been met, and the claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where law and not evidence is dispositive, claim should be denied or appeal terminated because of lack of legal merit or lack of entitlement under the law).

ORDER

Entitlement to a one-time payment from the Fi1ipino Veterans Equity Compensation Fund is denied. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


